EXHIBIT 10.10

FORM OF

NINTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS NINTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Amendment") is dated _________ 2001, effective March 1, 2001, and entered into
by and among MMI PRODUCTS, INC., a Delaware corporation (" Borrower"), FLEET
CAPITAL CORPORATION, a Rhode Island corporation, successor by merger to Fleet
Capital Corporation, a Connecticut corporation, formerly known as Shawmut
Capital Corporation, a Connecticut corporation, successor in interest by
assignment to Barclays Business Credit, Inc., a Connecticut corporation
("Fleet"), and TRANSAMERICA BUSINESS CREDIT CORPORATION, a Delaware corporation
("Transamerica" and, collectively with Fleet, "Lenders") and Fleet, as
collateral agent for Lenders ("Collateral Agent").

A. Borrower, Lenders and Collateral Agent have entered into that certain Amended
and Restated Loan and Security Agreement, dated as of December 13, 1996, as
amended by (i) that certain First Amendment to Amended and Restated Loan and
Security Agreement, dated as of April 15, 1997, (ii) that certain Second
Amendment to Amended and Restated Loan and Security Agreement, dated as of June
11, 1997, (iii) that certain Third Amendment to Amended and Restated Loan and
Security Agreement, dated as of February 18, 1998, (iv) that certain Fourth
Amendment to Amended and Restated Loan and Security Agreement, dated as of April
14, 1998, (v) that certain Fifth Amendment to Amended and Restated Loan and
Security Agreement, dated as of October 6, 1998, (vi) that certain Sixth
Amendment to Loan and Security Agreement, dated as of November 12, 1999, (vii)
that certain Seventh Amendment to Loan and Security Agreement, dated as of
February 3, 2000 and (viii) that certain Eighth Amendment to Loan and Security
Agreement, dated as of August 31, 2000 (as amended, the "Loan Agreement").

B. Borrower, Lenders and Collateral Agent desire to amend the Loan Agreement and
the Other Agreements (a) to increase the amount of the Revolving Credit
Commitment to $100,000,000, and (b) to allow and provide for certain related
matters further described in Article II below.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

Definitions

1.1 Capitalized terms used in this Amendment are defined in the Loan Agreement,
as amended hereby, unless otherwise stated.

ARTICLE II

Amendments

Effective as of the Effective Date hereof, the Loan Agreement is hereby amended
as follows:

2.1 Amendment to Section 1.1; Amendment of Definitions.

(a) Effective as of the date hereof, Section 1.1 is amended by deleting
subsection (B)(ii) of the definition "Borrowing Base" and substituting the
following in lieu thereof:

"(ii) the lesser of (x) 65% (or such lesser percentage as Collateral Agent may,
consistent with its usual and customary practices applied to borrowing base
credits generally and, with the consent of Majority Lenders, determine from time
to time) of the value of Eligible Inventory at such date consisting of raw
materials, calculated on the basis of the lower of cost or market (as determined
by Collateral Agent in its reasonable discretion) with the cost of raw materials
calculated on a first-in-first-out or average cost basis, plus 50% (or such
lesser percentage as Collateral Agent may consistent with its usual and
customary practices applied to borrowing base credits generally and, with the
consent of Majority Lenders, determine from time to time) of the value of
Eligible Inventory at such date consisting of finished goods, calculated on the
basis of the lower of cost or market (as determined by Collateral Agent in its
reasonable discretion) with the cost of finished goods calculated on a
first-in-first-out or average cost basis, or (y) $50,000,000;"

(b) Effective as of the date hereof, Section 1.1 is amended by entirely deleting
the definition of "Revolving Credit Commitment" in that section and replacing it
with the following:

 

"Revolving Credit Commitment - $100,000,000. Notwithstanding the foregoing, if
the Revolving Credit Commitment is reduced by Borrower in accordance with
Section 2.1(C) hereof, the Revolving Credit Commitment shall thereafter be an
amount equal to the amount of the Revolving Credit Commitment, as reduced in
accordance with Section 2.1(C) hereof."

2.2 Amendment to Exhibit D. Effective upon satisfaction of the conditions set
forth in Article III of this Amendment, Exhibit D to the Loan Agreement
(Borrower's Business Locations) is hereby deleted in its entirety and replaced
with Exhibit D attached hereto.

ARTICLE III

Conditions Precedent

3.1 Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by Lenders:

(a) Collateral Agent shall have received on behalf of the Lenders:

(i) this Amendment, duly executed by Borrower;

(ii) Sixth Amended and Restated Secured Promissory Notes, one for each Lender,
representing that Lender's Revolving Credit Percentage of Borrower's
indebtedness, duly executed by Borrower in the form of the attached Annex A;

(iii) a Collateral Assignment of Asset Purchase Agreement, duly executed by
Borrower pursuant to which Borrower shall collaterally assign its rights under
the Asset Purchase Agreement, dated and effective as of February 1, 2001 (the
"Asset Purchase Agreement"), by and among Borrower, Page Two, Inc., an Illinois
corporation, Kewee 3, Inc., a Texas corporation and certain stockholders named
therein, to Lenders, in form and substance satisfactory to Lenders;

(iv) a Consent, Ratification and Release, duly executed by Merchants Metals
Holding Company;

(v) a Company General Certificate acknowledging (A) that Borrower's Board of
Directors has met and has adopted, approved, consented to and ratified
resolutions which authorize the execution, delivery and performance by Borrower
of this Amendment and all Other Agreements to which Borrower is or is to be a
party, and (B) the names of the officers of Borrower authorized to sign this
Amendment and each of the Other Agreements to which Borrower is or is to be a
party hereunder (including the certificates contemplated herein) together with
specimen signatures of such officers;

(vi) written instructions from Borrower directing the application of proceeds of
the Loans made in connection with this Amendment; and

(vii) copies of (a) the Asset Purchases Agreement and each document related
thereto, and a certificate of the proper officers of Borrower certifying that
the documents attached to that certificate constitute a true, correct, and
complete set of the documents related to the Asset Purchase Agreement, and that
all conditions precedent to the Asset Purchase have been met or waived, and (b)
evidence that assets acquired in connection with the Asset Purchase have been
added to the existing property and liability insurance policies of the Company,
and that Collateral Agent has been named as mortgagee, loss-payee, and
additional insured on all such property and liability insurance policies
pursuant to issued endorsements in form and substance satisfactory to Lenders.

(b) The representations and warranties contained herein and in the Loan
Agreement and the Other Agreements, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof.

(c) No Default or Event of Default shall have occurred and be continuing, unless
such Default or Event of Default has been otherwise specifically waived in
writing by Lenders.

(d) Lenders shall have received payment, in immediately available funds, of the
$62,500 amendment fee.

(e) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Collateral Agent, Lenders and
their legal counsel.

ARTICLE IV

No Waiver

4.1 Nothing contained herein shall be construed as a waiver by Collateral Agent
or Lenders of any covenant or provision of the Loan Agreement, the Other
Agreements, this Amendment, or of any other contract or instrument between
Borrower, Collateral Agent and/or Lenders, and the failure of Collateral Agent
or Lenders at any time or times hereafter to require strict performance by
Borrower of any provision thereof shall not waive, affect or diminish any right
of Collateral Agent or Lenders to thereafter demand strict compliance therewith.
Collateral Agent and Lenders hereby reserve all rights granted under the Loan
Agreement, the Other Agreements, this Amendment and any other contract or
instrument between Borrower, Collateral Agent and Lenders.

ARTICLE V

Ratifications, Representations and Warranties

5.1 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the Loan
Agreement and the Other Agreements, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Agreement and
the Other Agreements are ratified and confirmed and shall continue in full force
and effect. Borrower, Collateral Agent and Lenders agree that the Loan Agreement
and the Other Agreements, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms.

5.2 Representations and Warranties. Borrower hereby represents and warrants to
Collateral Agent and Lenders that (a) the execution, delivery and performance of
this Amendment and any and all Other Agreements executed and/or delivered in
connection herewith have been authorized by all requisite corporate action on
the part of Borrower and will not violate the Certificate/Articles of
Incorporation or Bylaws of Borrower; (b) the representations and warranties
contained in the Loan Agreement, as amended hereby, and any Other Agreement are
true and correct on and as of the date hereof and on and as of the date of
execution hereof as though made on and as of each such date; (c) no Default or
Event of Default under the Loan Agreement, as amended hereby, has occurred and
is continuing, unless such Default or Event of Default has been specifically
waived in writing by Collateral Agent and Lenders; (d) such Borrower is in full
compliance with all covenants and agreements contained in the Loan Agreement and
the Other Agreements, as amended hereby; and (e) Borrower has not amended its
Certificate Incorporation or its Bylaws since the date of the Loan Agreement,
except for a restatement of the Certificate of Incorporation which merely
restates and integrates, but does not further amend, the Certificate of
Incorporation.

ARTICLE VI

Miscellaneous Provisions

6.1 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any Other Agreement, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the Other Agreements,
and no investigation by Collateral Agent or Lenders or any closing shall affect
the representations and warranties or the right of Collateral Agent or Lenders
to rely upon them.

6.2 Reference to Loan Agreement. Each of the Loan Agreement and the Other
Agreements, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are hereby amended so that any
reference in the Loan Agreement and such Other Agreements to the Loan Agreement
shall mean a reference to the Loan Agreement as amended hereby.

6.3 Expenses of Collateral Agent and Lenders. As provided in the Loan Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Collateral
Agent and Lenders in connection with the preparation, negotiation, and execution
of this Amendment and the Other Agreements executed pursuant hereto and any and
all amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Collateral Agent's and Lenders' legal counsel,
and all costs and expenses incurred by Collateral Agent and Lenders in
connection with the enforcement or preservation of any rights under the Loan
Agreement, as amended hereby, or any Other Agreements, including, without
limitation, the costs and fees of Collateral Agent's and Lenders' legal counsel.

6.4 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

6.5 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Collateral Agent, Lenders and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of
Collateral Agent.

6.6 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same instrument.

6.7 Effect of Waiver. No consent or waiver, express or implied, by Collateral
Agent or Lenders to or for any breach of or deviation from any covenant or
condition by Borrower shall be deemed a consent to or waiver of any other breach
of the same or any other covenant, condition or duty.

6.8 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

6.9 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

6.10 Release. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL, OR ANY PART OF ITS LIABILITY TO
REPAY THE "OBLIGATIONS" OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM COLLATERAL AGENT OR LENDERS. BORROWER HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES COLLATERAL AGENT AND LENDERS, THEIR
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH THE BORROWER MAY NOW OR HEREAFTER HAVE AGAINST
COLLATERAL AGENT AND/OR LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY "LOANS", INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.

6.11 Final Agreement. THE LOAN AGREEMENT AND THE OTHER AGREEMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE OTHER AGREEMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER AND
MAJORITY LENDERS.

 

 

IN WITNESS WHEREOF, this Amendment has been executed on the date first
above-written, to be effective upon satisfaction of the conditions set forth
herein.

 



BORROWER:

 

MMI PRODUCTS, INC.

By:                                     

Robert N. Tenczar,

Chief Financial Officer

 

LENDERS:

 

FLEET CAPITAL CORPORATION

By:                                     

Joy L. Bartholomew,

Senior Vice President

 

TRANSAMERICA BUSINESS CREDIT CORPORATION

By:                                      

Name: Teresa Britt Gerlach

Title: Vice President

 

COLLATERAL AGENT:



FLEET CAPITAL CORPORATION

By:                                              

Joy L. Bartholomew, Senior Vice President



 

 

 

 

 

 

 

 

 

 

 

 

 

CONSENT, RATIFICATION AND RELEASE

 

The undersigned, hereby consents to the terms of the within and foregoing
Amendment, confirms and ratifies the terms of its guaranty agreement, and
acknowledges that its guaranty agreement is in full force and effect, that it
has no defense, counterclaim, set-off or any other claim to diminish its
liability under such document, that its consent is not required to the
effectiveness of the within and foregoing document, and that no consent by it is
required for the effectiveness of any future amendment, modification,
forbearance or other action with respect to the Loans, the Collateral, or any of
the Other Agreements. THE UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY RELEASES
AND FOREVER DISCHARGES COLLATERAL AGENT AND LENDERS. THEIR PREDECESSORS,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH THE UNDERSIGNED MAY NOW OR HEREAFTER HAVE AGAINST COLLATERAL
AGENT OR LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY "LOANS". INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND NEGOTIATION FOR AND EXECUTION OF
THIS AMENDMENT.

 



GUARANTOR:

MERCHANTS METALS HOLDING COMPANY

By:                                   

Name: Robert N. Tenczar

Title: Vice President - Finance

